Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

	The specification appears silent to the method of positioning an athletic wrap upon a lower leg and the corresponding steps as described in claims 17-20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the limitation "the first general area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A first general area has not been previously 
Claim 3 recites the limitation "the third general area" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A third general area has not been previously claimed either in claim 3 or claim 1.  It is unclear what the third general area is. For purposes of examination, the third general area is being considered a third general area.  
Claim 6 recites the limitation “the second general area” in line 3. There is insufficient antecedent basis for this limitation in the claim. A second general area has not been previously claimed either in claim 3 or claim 1. It is unclear what the second general area is. For purposes of examination, the second general area is being considered a second general area. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 4, 7,11,12,13, 16, 17 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
a lower leg, a second general area is positioned upon a calf of the lower leg, and a third general area is positioned upon both the shin of the lower leg and a side of the lower leg proximate the calf” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 4, the broadest reasonable interpretation of the recitation of “a wing-like protrusion proximate a calf of a lower leg that is tapered to form a narrower width proximate an ankle” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 7, the broadest reasonable interpretation of the recitation of “wrap is wrapped around the lower leg” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 11, the broadest reasonable interpretation of the recitation of “direct contact with a skin of a person” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 12, the broadest reasonable interpretation of the recitation of “first general area which is positioned upon a shin of a lower leg, a female component of a fastener is disposed within a second general area which is positioned upon a calf of the lower leg, and a singular protective pad and a male component of the fastener which are disposed within a third general area is positioned upon both the shin of the lower leg and a side of the lower leg proximate the calf, when the protective wrap is wrapped around the lower leg, the singular protective pad positioned within the expansive area” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 13, the broadest reasonable interpretation of the recitation of “a wing-like protrusion proximate the calf of the lower leg that is tapered to form a narrower width proximate an ankle” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 16, the broadest reasonable interpretation of the recitation of “pad comes into direct contact with a skin of a person” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 17, the broadest reasonable interpretation of the recitation of “wrap upon a lower leg thereof, the method comprising steps of:
a) Positioning a first general area of the protective wrap upon a shin of the lower leg;
 b) positioning a second general area of the protective wrap upon a calf of the lower leg; and c) wrapping a third general area of the protective wrap around the calf of the lower leg to cover the shin of the lower leg and a side proximate the calf of the lower leg” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 20, the broadest reasonable interpretation of the recitation of “wrap is wrapped around the lower leg in a manner that prevents neither of the plurality of protective pads nor the singular protective pad from coming into direct contact with a skin of a person” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardry J. Van Cleve (US4676247A).
Regarding independent Claim 1, as best can be understood, Van Cleve discloses a wrap (Fig-2, wrap 18) comprising a plurality of protective pads (Fig 2 & 4, #48,50,52) disposed within a wrap, the wrap including a plurality of pockets  (Fig 2 & 4, #32,34,36) configured to receive each of the plurality of protective pads (Fig-2 &4, #48,50 & 52) therein.

Regarding Claim 2,Van Cleve discloses the limitations of claim 1 and further discloses wherein the protective wrap is divided into three general areas (Fig-2, refer to annotated picture below for each area), a first general area (Annotated Fig-2(a), First Area) is positioned upon a shin of a lower leg, a second general area (Annotated Fig-2(a), Second Area) is positioned upon a calf of the lower leg, and a third general area (Annotated Fig-2(a), Third Area) is positioned upon both the shin of the lower leg and a side of the lower leg proximate the calf. It is noted that when worn, the wrap is capable of being configured so that the first, second, and third general areas are located on the wearer as claimed.
  
    PNG
    media_image1.png
    484
    658
    media_image1.png
    Greyscale



Annotated Fig 2(a)
Regarding Claim 3, as interpreted in light of the 35 U.S.C. 112(b) issue above, Van Cleve discloses the limitations of claim 1 and further discloses wherein the plurality of protective pads further comprises a duality of protective pads (Fig-2, #50 & 52) and a singular protective pad (Fig-2, #48), wherein the duality of protective pads is disposed in the first general area (Annotated Fig-2(c), First Area) and the singular protective pad is disposed in the third general area (Annotated Fig-2(c), Third Area).
Regarding Claim 5, Van Cleve discloses the limitations of claim 3, and further discloses wherein an expansive area (Annotated Fig-2(b), An expansive area is a gap between pocket 34 and 36) is positioned between the duality of protective pads (Fig-2, #50 & 52) the expansive area configured to receive the singular protective pad (Fig-2, #48). Using broadest reasonable interpretation, it is noted that a gap (space) between pocket 34 and 36 is capable of being configured to receive the singular protective pad when it is wrapped around the lower leg of a wearer.


    PNG
    media_image2.png
    353
    513
    media_image2.png
    Greyscale

Annotated Fig 2(b)

Regarding Claim 6, as interpreted in light of the 35 U.S.C. 112(b) issue above, Van Cleve discloses the limitations of Claim 5, and further discloses wherein the duality of protective pads (Fig-2, #50 & 52) and the expansive area are disposed within the first general area (Annotated Fig-2(a), First Area), a female component of a fastener (Fig-2, #31, Col 3, line 64-68)  is disposed within the second general area (Annotated Fig-2(c), Second Area), and wherein the singular protective pad (Fig-2, #48) and a male component of the fastener (Fig-2, #33, Col 3, line 64-68)  is disposed within the third general area (Annotated Fig-2(c), Third Area). It is noted that the strap 31 is applied around the wrap and mates with a buckle (fastener) to allow the strap to be tightened (Fig-2, Col 3, and line 65). 
    PNG
    media_image3.png
    545
    735
    media_image3.png
    Greyscale
Annotated Fig- 2(c)
Regarding Claim 7, Van Cleve discloses the limitations of Claim 2,  and further discloses wherein the plurality of protective pads (Fig-2(a), First Area, #50 & 52) interlock when the protective wrap (Fig-2(a), #18) is wrapped around the lower leg, wherein a singular protective pad (Fig-2(a), Third Area, #48) is positioned within an expansive area (Annotated Fig-2(a)(1), Expansive area), and wherein a male component of a fastener (Fig-2(a), #33)  engages a female component of the fastener (Fig-2(a), #31). It is noted that when the wrap is wrapped around a wearer, it is capable of being configured so that a singular protective pad will overlap within an expansive area of the wrap and the fastener. 

    PNG
    media_image4.png
    508
    672
    media_image4.png
    Greyscale

Annotated Fig 2(a)(1)

Regarding Claim 8,  Van Cleve discloses the limitations of Claim 1,  and further discloses wherein each of the plurality of pockets (Fig 2 & 4, #32, 34, 36) further comprise a receiving portion having a female component of a fastener (Fig-2, #55) and a top- flap having a male component of the fastener (Fig-2, #57) , the male component of the top-flap engaging with the female component of the receiving portion (Fig-2, #55 & 57).
Regarding Claim 9, Van Cleve discloses the limitations of Claim 1, and further discloses wherein the protective wrap (Fig-2, #18) is formulated from an elastic material (Fig-1, #10, 12, 14, 16, Col 2, line 54-60) that is also breathable and durable in its nature.
Regarding Claim 10, as best can be understood, Van Cleve discloses the limitation of Claim 1, and further disclose wherein the plurality of protective pads (Fig-2, #48, 50 & 52, Col 4, line 1-13)  are formed from a lightweight, flexible, and durable material.
Van Cleve discloses that the pad is made of gel like material and can removably disposed in the pocket. Since it being worn on body to be comfortable, it is light weight and flexible enough to move around. 
Regarding Claim 11, as best can be understood, Van Cleve discloses the limitations of Claim 1, further disclose wherein the plurality of protective pads (Fig-2,5,7, #48, 50 & 52, Col 4, line 1-13)  do not come into direct contact with a skin of a person since they are located within a pocket.

Regarding independent Claim 12, Van Cleve discloses an athletic protective wrap (Fig-2(d), #18) comprising: three general areas(Fig-2(d), refer to annotated picture below for each area), a plurality of protective pads and an expansive area(Annotated Fig-2(d), An expansive area) are disposed within a first general area (Annotated Fig-2(d, First Area) which is positioned upon a shin of a lower leg, a female component of a fastener (Fig-2(d),#31) is disposed within a second general area(Annotated Fig-2(d), Second Area)  which is positioned upon a calf of the lower leg, and a singular protective pad (Fig-2(d), #48) and a male component of the fastener (Fig-2(d),#33)  which are disposed within a third general area (Annotated Fig-2(d), Third Area)  is positioned upon both the shin of the lower leg and a side of the lower leg proximate the calf, the male component of the fastener engaging with the female component of the fastener (Fig-2(d),#33 &31) ; the plurality of protective pads and the singular protective pad (Fig-2(d), #48) are disposed within the protective wrap, the protective wrap including a plurality of pockets (Fig 2 & 4, #32,34,36) formulated from a receiving portion having a female component of a fastener and a top-flap having a male component of the fastener (Fig-2, #55 & 57), the plurality of pockets (Fig 2 & 4, #32,34,36) configured to receive each of the plurality of protective pads (Fig-2,5,7, # 50 & 52) and the singular protective pad (Fig-2, #48) within them, the male component of the top-flap engaging with the female component of the receiving portion; and the plurality of protective pads interlock with the singular protective pad (Fig-2, #48) when the protective wrap is wrapped around the lower leg, the singular protective pad positioned within the expansive area (Annotated Fig-2 (d), An expansive area is a gap(space) between pocket 34 and 36). Using broadest reasonable interpretation, it is noted that a gap (space) between pocket 34 and 36 is capable of being configured to receive the singular protective pad when it is wrapped around the lower leg of a wearer.






    PNG
    media_image5.png
    393
    577
    media_image5.png
    Greyscale

Annotated Fig 2(d)
Regarding Claim 14, Van Cleve discloses the limitations of claim 11, and further discloses wherein the protective wrap (Fig-2, #18) is formulated from an elastic material (Fig-1, #10, 12, 14, 16, Col 2, line 54-60) that is also breathable and durable in its nature.
Regarding Claim 15, as best can be understood, Van Cleve discloses the limitations of claim 11, and further disclose wherein the plurality of protective pads (Fig-2, #50 & 52,Col 4, line 13-20)  and the singular protective pad (Fig-2, #48, Col 4, line 13-20)   is formulated from a lightweight, flexible, and durable material.
Regarding Claim 16, as best can be understood, Van Cleve discloses the limitations of claim 11, and further disclose wherein neither of the plurality of protective pads (Fig-2,5,7, #50 & 52,Col 4, line 1-13) nor the singular protective pad (Fig-2,5,7, #48,Col 4, line 1-13)comes into direct contact with a skin of a person since they are located within a pocket.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cleve (US4676247A).
Regarding dependent Claim 4, as interpreted in light of the 35 U.S.C. 112(b) issue above, Van Cleve discloses the limitation of Claim 3 and further teaches wherein the duality of protective pads (Fig-2, #48, 50 & 52) are reflectively identical to one another. However Van Cleve doesn’t teach wherein each of the duality of protective pads is contoured to include a wing-like protrusion proximate a calf of a lower leg that is tapered to form a narrower width proximate an ankle. However Van Cleve teaches using a gel pad (Fig-2, #50 & 52, Col 4, line 1-14) and with the broadest reasonable interpretation, it is understood that gel can be transformed into any desirable shape.
Van Cleve is considered analogous art to the claimed invention because it is in the same field of invention, leg protective wraps. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the gel pads of Van Cleve can have a wing-like protrusion that is tapered to form a narrower width in order to contour the shape of the lower leg and to protect the shin bone and the muscle of the leg. 
Regarding Claim 13, as best can be understood, Van Cleve discloses the limitations of claim 11 and further discloses wherein the plurality of protective pads (Fig-2, #48, 50 & 52) are reflectively identical to one another. However, it doesn’t teach wherein each of the plurality of protective pads is contoured to include a wing-like protrusion proximate the calf of the lower leg that is tapered to form a narrower width proximate an ankle. However, Van Cleve teaches the use of gel pad (Fig-2, #50 & 52,Col 4, line 1-14)  and with the broadest reasonable interpretation, it is understood that gel can be transformed into any desirable shape. 
Van Cleve is considered analogous art to the claimed invention because it is in the same field of invention, leg protective wraps. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the gel pads of Van Cleve can have a wing-like protrusion that is tapered to form a narrower width in order to contour the shape of the lower leg and to protect the shin bone and the muscle of the leg. 
Regarding independent Claim 17, Van Cleve discloses an athletic wrap (Fig-2, wrap 18) that is capable of use in a method of positioning an athletic wrap upon a lower leg, where the method comprises the  steps of: a) positioning a first general area (Annotated Fig-2(e), First Area) of the protective wrap (Fig-2,#18) upon a shin of the lower leg; b) positioning a second general area (Annotated Fig-2(e), Second Area) of the protective wrap upon a calf of the lower leg; and c) wrapping a third general area (Annotated Fig-2(e), Third Area) of the protective wrap around the calf of the lower leg to cover the shin of the lower leg and a side proximate the calf of the lower leg. Van Cleve doesn’t disclose a method of using however, it teaches capability of using in the same manner.


    PNG
    media_image6.png
    453
    650
    media_image6.png
    Greyscale

Annotated Fig 2(e)
Regarding Claim 18, Van Cleve discloses the limitations of Claim 17 and further discloses wherein a plurality of protective pads (Fig-2, #48, 50 & 52) and an expansive area (Annotated Fig-2(e), An expansive area is a gap/space between pocket 34 and 36) are disposed within the first general area (Annotated Fig-2(e), First Area) , a female component of a fastener (Fig-2, #31, Col 3, Line 63)  is disposed within the second general area, and a singular protective pad (Fig-2, #48) and a male component of the fastener (Fig-2, #33, Col 3, Line 63)are disposed within the third general area. Van Cleve doesn’t disclose a method of using however it teaches capability of using in the manner claimed.. 
Regarding Claim 19, Van Cleve discloses the limitations of Claim 17 and further discloses wherein the plurality of protective pads (Fig-2, # 50 & 52) and the singular protective pad (Fig-2, #48) are disposed within the protective wrap (Fig-2,#18), the wrap being inclusive of a plurality of pockets (Fig 2 & 4, #32,34,36) formulated from a receiving portion having a female component of a fastener (Fig-2, #57), and a top-flap having a male component of the fastener (Fig-2, #55), the plurality of pockets configured to receive each of the plurality of protective pads (Fig-2,5,7, # 50 & 52) and the singular protective pad (Fig-2,5,7, #48) within them, the male component of the top-flap engaging with the female component of the receiving portion (Fig-2, #55 & 57). Van Cleve doesn’t disclose a method of using however it teaches capability of using in the manner claimed.
Regarding Claim 20, as best can be understood, Van Cleve discloses the limitations of claim 17 and further disclose wherein the plurality of protective pads (Fig-2, #50 & 52) interlock with the singular protective pad (Fig-2, #48) when the protective wrap (Fig-2,#18)  is wrapped around the lower leg in a manner that prevents neither of the plurality of protective pads nor the singular protective pad from coming into direct contact with a skin of a person (Fig-2,5,7, #48, 50 & 52, Col 4, line 1-14) . Van Cleve doesn’t disclose a method of using however it teaches capability of using in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 8:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J. Tompkins can be reached on (571) 272-3425 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.O./ Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732